DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/11/2022 has been reviewed and is approved.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter


Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power transmitter comprising: a first switch coupled between a first node and a reference voltage node; a second switch coupled between the first node and a power supply node; a coil having a first end coupled to the first node and having a second end coupled to the reference voltage node; a timing control circuit, wherein the timing control circuit is configured to generate a first control signal and a second control signal at a first output terminal of the timing control circuit and a second output terminal of the timing control circuit, respectively, wherein the first control signal is configured to turn the first switch ON and OFF alternately at a switching frequency, and the second control signal is configured to turn the second switch ON and OFF alternately at the switching frequency; and a first sample-and-hold (S&H) circuit coupled to the first node or to the second end of the coil, wherein the timing control circuit is further configured to generate a third control signal, wherein the third control signal enables the first S&H circuit to sample at the switching frequency”.
Claim 13 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power transmitter comprising: a first switch coupled between a first node and a reference voltage node; a second switch configured to be coupled between a power supply and the first node; a coil and a capacitor coupled in series between the first node and the reference voltage node; a first sample-and-hold (S&H) circuit, wherein an input of the first S&H circuit is coupled to a second node between the coil and the capacitor; and a timing control circuit configured to generate a first control signal, a second control signal, and a third control signal, wherein the first control signal, the second control signal, and the third control signal have a same frequency, wherein the first control signal is configured to turn the first switch ON and OFF alternately, the second control signal is configured to turn the second switch ON and OFF alternately, and the third control signal determines a sampling time of the first S&H circuit, wherein the third control signal has a first pre-determined delay from a first edge of the second control signal.”
Claim 19 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A method of operating a power transmitter, the method comprising: generating, by a timing control circuit of the power transmitter, a first control signal and a second control signal; supplying the first control signal and the second control signal to a first control terminal of a first switch and a second control terminal of a second switch, respectively, wherein the first control signal turns ON and OFF the first switch alternately at a first switching frequency, wherein the second control signal turns ON and OFF the second switch alternately at the first switching frequency, wherein the first switch and the second switch are connected at a first node, the first switch is coupled between the first node and an electrical ground, and the second switch is coupled between a power supply and the first node; generating, by the timing control circuit, a third control signal, wherein a frequency of the third control signal is a same as the first switching frequency; and controlling operation of a first sample-and-hold (S&H) circuit with the third control signal, wherein an input of the first S&H circuit is coupled to the first node or to a first end of a coil, wherein the first end of the coil is coupled to the electrical ground through a capacitor, and a second end of the coil is coupled to the first node.”
Claims 2-12, 14-19 and 20-23 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mao et al. (US 2017/0271924) discloses a power transmitter [300, Fig. 3] comprising: a first switch [S2] coupled between a first node [node coupled between switch S1 and switch S2] and a reference voltage node [node coupled between switch S1 and ground, see Fig. 3]; a second switch [S1] configured to be coupled between a power supply [Vin] and the first node [see Fig. 3]; a coil [transmitter coil] and a capacitor [Ct] coupled in series between the first node and the reference voltage node [see Fig. 3]; and further comprise a current sense [see Figs. 3-4] and amplification apparatus [312], an analog-to-digital converter [314] and a digital controller [316] connected in cascade. The current sense and amplification apparatus [312] may comprise a sense transistor, a sample/hold circuit, a suitable amplifier and/or filters [par 0049].
Mayell et al. (US 2020/0195161) discloses a power transmitter [Fig. 1A] comprising: a first switch [106] coupled between a first node [HB] and a reference voltage node [109]; a second switch [104] configured to be coupled between a power supply [Vin] and the first node [HB]; a coil [111] and a capacitor [C1] coupled in series between the first node and the reference voltage node [see Fig. 1A]; a controller includes a primary controller [124] and secondary controller [125], the secondary controller [125] includes a transconductance amplifier [134], control loop clock generator [136], comparator [138], limit control [137], and request transmitter [140]. Transconductance amplifier [134] is coupled to receive the feedback signal UFB [126] and a feedback reference [135]. The output of the transconductance amplifier [134] is the load signal [CMP 133, par 0043-0050]. The limit control [537, Fig. 5] including a digital cycle counter/timer [558] and limit generator [557], the cycle counter/timer [558] including an edge detector [564], delay [565], counter [567], and sample and hold [568, par 0085].
 	Mao et al. and Mayell et al. do not disclose the first switch and the second switch are connected at a first node, the first switch is coupled between the first node and an electrical ground, and the second switch is coupled between a power supply and the first node; generating, by the timing control circuit, a third control signal, wherein a frequency of the third control signal is a same as the first switching frequency; and controlling operation of a first sample-and-hold (S&H) circuit with the third control signal, wherein an input of the first S&H circuit is coupled to the first node or to a first end of a coil, wherein the first end of the coil is coupled to the electrical ground through a capacitor, and a second end of the coil is coupled to the first node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836